IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50487
                         Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EPIFANIO GONZALES-HERNANDEZ,
also known as Epifanio
Hernandez Gonzalez,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. A-99-CR-214-1-JN
                       --------------------
                          August 15, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Epifanio Gonzales-Hernandez has

filed a motion to withdraw and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).    Gonzales-Hernandez has received

a copy of counsel’s brief.   He requests permission to proceed

pro se, and he has filed a brief.

     Gonzales-Hernandez’s request for permission to proceed pro

se, filed after counsel filed the Anders brief, is DENIED as



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50487
                                 -2-

untimely to invoke the statutory right of self-representation.

United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).

     In his brief, Gonzales-Hernandez argues that the district

court erred in refusing to grant him a reduction for acceptance

of responsibility.    Gonzales-Hernandez knowingly and voluntarily

waived his right to appeal his sentence except in certain limited

circumstances not applicable here.    See United States v.

Portillo, 18 F.3d 290, 292 (5th Cir. 1994).   This argument is

therefore foreclosed.

     Gonzales-Hernandez also argues that he did not waive his

right to effective assistance of counsel and that his trial

counsel was ineffective for failing to object to the managerial

role adjustment.   The record has not been adequately developed

for us to consider this argument on direct appeal.     See United

States v. Haese, 162 F.3d 359, 363 (5th Cir. 1998).

     Our independent review of the brief, the record, and

Gonzales-Hernandez’s response discloses no nonfrivolous issue in

this direct appeal.   Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5th

Cir. R. 42.2.